Citation Nr: 0311828	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-23 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1977 to 
December 1980, and from April 1981 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran presented testimony from the RO 
at a video conference hearing held before the undersigned, 
seated in Washington, DC, in June 2000.  This case was 
remanded by the Board for further development in February 
2001; it was returned to the Board in May 2003.

The Board notes that, while the case was in remand status, 
service connection for an acquired psychiatric disorder was 
granted by the RO in April 2003.  This issue is therefore no 
longer before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (1997).

The Board lastly notes that, in a June 1995 rating decision, 
the RO assigned a 30 percent evaluation for the veteran's 
right shoulder dislocation effective from April 1, 1993, and 
the veteran expressed disagreement in February 1996 with the 
effective date of the increased evaluation.  In February 
1996, the RO issued a statement of the case.  In March 1997, 
the veteran filed a statement expressing his continued 
disagreement with the effective date of compensation.  In 
June 1997, the RO sent the veteran a letter informing him 
that the statement did not constitute a timely substantive 
appeal of the effective date assigned by the June 1995 rating 
decision.  In June 1997, the veteran submitted a statement by 
a VA clinical social worker that a schizoaffective disorder 
may have affected the veteran's ability to deal with the VA 
claims process.  The record reflects that the veteran did 
not, under the provisions of 38 C.F.R. § 20.303, file a 
timely request for an extension of time within which to file 
a substantive appeal from the rating decision of June 1995.  
The Board, therefore, again refers to the RO for appropriate 
action the issue of whether the veteran has shown good cause 
for his failure to file a timely appeal or to file a timely 
request for an extension of time within which to appeal the 
effective date assigned by the rating decision of June 1995.  
See 38 C.F.R. § 3.109(b) (2002).

The Board notes that the veteran is in receipt of a schedular 
evaluation of 100 percent for paranoid schizophrenia from 
January 22, 1998.


FINDING OF FACT

The veteran's current low back disability did not originate 
during active service or within one year thereof, and is not 
otherwise related to service.


CONCLUSION OF LAW

The veteran does not have a low back disability which is the 
result of disease or injury incurred in or aggravated by 
active duty, nor may the incurrence in service of such 
disability be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  Except for revisions pertaining 
to claims to reopen based on the submission of new and 
material evidence, which in any event are not applicable in 
the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the January 1999 rating decision from which the current 
appeal originates.  In response to his notice of disagreement 
with the above rating decision, the veteran was provided with 
a statement of the case in September 1999 which notified him 
of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  In addition, the RO in September 1998 advised 
the veteran of the evidence necessary to substantiate his 
claim, and informed him in March 1998, September 1998, April 
2001 and September 2002 of what evidence VA would obtain for 
him and of what evidence he was responsible for submitting.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
December 2002 the RO contacted the veteran and explained what 
evidence VA had received in connection with his claim, and he 
indicated at that time that he had no additional information 
or evidence to provide.  The Board notes that the April 2003 
supplemental statement of the case provided the veteran with 
the regulations implementing the VCAA.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
March 1998, September 1998, April 2001 and September 2002 
correspondences collectively notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
The Board notes that the veteran is apparently in receipt of 
disability benefits from the Social Security Administration 
(SSA).  The Board observes, however, that neither the veteran 
nor his representative has suggested that any records held by 
SSA are germane to the instant appeal, or asked that VA 
obtain any records from SSA, and that there is otherwise no 
indication that records from SSA are relevant to the instant 
case.  In light of the above, the Board concludes that 
further delay of the appellate process to obtain any records 
held by SSA is not warranted.  

In addition, the Board notes that the veteran, at his June 
2000 hearing before the undersigned, testified that he had 
received VA treatment for low back complaints in 1984 or 
1985.  The record reflects, however, that the RO, in December 
1993, March 1994 and June 1994, requested VA medical records 
from facilities identified by the veteran for the period 
since 1983, but that the only VA medical records received in 
response date from February 1990; there is no indication that 
VA medical records for the veteran for the period prior to 
February 1990 exist.  The Board notes in passing that in a 
June 1998 statement, the veteran suggested that he started 
receiving VA treatment for his low back disorder in 1993.  
Accordingly, the Board finds that VA's duty to assist the 
veteran in obtaining medical records in support of his claim 
has been fulfilled. 

The record also reflects that the veteran was afforded VA 
examinations addressing the etiology of his low back disorder 
in October 2002.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be taken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown,  4 Vet. App. 384, 392-94 
(1993).



Factual background

Service medical records show that the veteran was treated on 
one occasion in August 1981 for complaints of low back pain 
of sudden onset; he denied any history of trauma to the 
region.  Following physical examination the veteran was 
diagnosed with muscle strain to the lumbar region.  The 
remainder of the service medical records, including the 
veteran's last examination for discharge, are entirely 
negative for any complaints, finding or diagnosis of low back 
problems.

On file are private medical records for August 1975 to 
February 2000, which show that the veteran was treated in 
March 1987 for complaints of back and neck pain after an 
incident in which someone jumped on him.

Of record are VA treatment reports for February 1990 to July 
1998, which show that that the veteran presented in October 
1995 with complaints of back pain of recent onset.  He 
reported that he had been involved in a motor vehicle 
accident in around 1991, and that he had experienced periodic 
flare ups of back problems since that time.  The examiner 
diagnosed the veteran with chronic low back pain.  The 
treatment records show that the veteran next presented in 
March 1998, and occasionally thereafter, with complaints of 
low back pain.  A May 1999 Magnetic Resonance Imaging study 
of the lumbar spine revealed the presence of degenerative 
disc changes at L1-L2 and L5-S1.  A June 1999 note records 
the veteran's assertion that his low back pain originated in 
1979 due to an injury received in service.

In several statements on file, as well as at his June 2000 
hearing before the undersigned, the veteran contends that he 
injured his lower back in service in 1978 or 1979 when his 
backpack failed to release properly, pulling him to the 
ground.  He indicates that he received treatment for low back 
pain throughout the remainder of his service and was placed 
on light duty because of his lower back problems.  He 
testified that he experienced back problems immediately 
following service, and that he first sought treatment 
therefor in 1984 or 1985.

On file is a statement by T.H. received in August 2000.  Mr. 
T.H., a service comrade of the veteran, indicates that he was 
stationed with the veteran from 1980 to 1982 and that he 
recalled the veteran complaining on occasion of back pain.

Of record are statements by the veteran's spouse received in 
August 2000 and December 2002 which essentially indicate that 
she met the veteran shortly after his discharge from service, 
at which time he was experiencing problems with his back.

In statements received in August 2000 and December 2002, the 
veteran's mother essentially indicates that the veteran 
experienced no physical problems prior to service, but did 
experience back problems after service.

On file is the report of an October 2002 VA orthopedic 
examination of the veteran, which was conducted without 
review of the claims file.  The veteran reported to the 
examiner that he had experienced a back strain in 1981 from 
an injury involving his backpack, and he indicated that he 
had experienced low back symptoms since the referenced 
incident; he denied any history of other injury or trauma to 
the back.  Following physical examination of the veteran and 
review of X-ray studies of the lumbosacral spine showing 
degenerative arthritic changes, the examiner diagnosed 
lumbosacral strain.  The examiner concluded that it was more 
likely than not that the diagnosed lumbosacral strain was 
related to the injury in service.  The record reflects that 
the examiner thereafter reviewed the claims file at some 
point after he made the above conclusion. 

The veteran was afforded a VA neurologic examination in 
October 2002, which was also conducted without review of the 
claims file.  The veteran again reported a history of low 
back pain since 1981 due to an injury caused by a backpack.  
He also reported that his service physicians recommended back 
surgery for his complaints.  Following physical examination 
of the veteran the examiner diagnosed degenerative disc 
disease of the lumbosacral spine.  The examiner concluded 
that it was at least as likely as not that the veteran's 
current back disorder was related to the injury the veteran 
asserted occurred in service.  

In a November 2002 addendum, the examiner who conducted the 
October 2002 neurologic examination indicated that he had 
recently reviewed the claims file, and in particular had read 
the August 1981 entry in the service medical records as well 
as the report of the veteran's discharge examination.  In a 
March 2003 addendum, the same examiner clarified that based 
on his review of the claims file, it was unlikely that the 
veteran's low back disorder was related to service.  In a 
final April 2003 addendum, the examiner indicated that the 
original dictation of the October 2002 examination report was 
accomplished without review of the claims file, and that the 
claims file in fact showed that the veteran had minimal back 
problems in service, as opposed to a specific injury.  The 
physician concluded that in light of the minimal evidence of 
back problems in service, it was unlikely that the veteran's 
current back problems were related to service.

In a statement received in December 2002, K.C. indicates that 
he knew the veteran prior to the veteran's entry into 
service, and that the veteran had not exhibited any physical 
problems before service, although the veteran had experienced 
constant back pain since service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service incurrence of arthritis during peacetime 
service after December 31, 1946, may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Although the veteran maintains that his low back disability 
originated in service, the preponderance of the evidence is 
against his claim.  In this regard the Board notes that while 
the veteran contends that he experienced an injury to his 
lower back in service resulting in subsequent treatment for 
low back complaints, placement on light duty and a 
recommendation for surgical intervention, his service medical 
records show that he was treated on only one occasion in 
August 1981 for a low back strain, at which time he denied 
any antecedent trauma; the service medical records, including 
the report of his last examination for discharge, are 
otherwise entirely negative for any reference to complaints, 
finding or diagnosis of low back problems.  

Moreover, while the veteran contends that he was treated 
beginning shortly after service for low back complaints, 
there is no postservice medical evidence of low back problems 
until 1987, at which time he presented with complaints of 
back pain following a recent assault.  He thereafter next 
presented in October 1995 with complaints of back problems, 
at which time he reported experiencing such problems 
periodically following involvement in a motor vehicle 
accident around 1991.  The Board notes in passing that while 
the veteran contends that a private treatment record for 
February 1984 shows that he was experiencing lower back pain 
at that time, the referenced record actually shows that he 
was treated for lower tooth pain, and not lower back pain.  
Although the veteran nevertheless insists that his low back 
was injured in service and that he was treated in service 
(other than in August 1981) and shortly thereafter for low 
back disability, as a layperson, his statements as to medical 
diagnosis or causation do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
66 Fed. Reg. 45,620, 45,630 (codified at 38 C.F.R. 
§ 3.159(a)(1) (2002)).  Nor, as a layperson, does he possess 
the competence to otherwise relate any low back symptoms 
experienced in service or thereafter to his current 
disability.  See Savage v. Gober , 10 Vet. App. 488 (1997).  
Moreover, although the veteran reported to his treating 
physicians beginning in 1999 that he developed his current 
low back disorder in service, none of the treating physicians 
has indicated that the disability is related to service.  
Evidence which is simply unenhanced information recorded by a 
medical examiner does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Board acknowledges the statements of the veteran's 
mother, former spouse, service comrade and acquaintance to 
the effect that the veteran first experienced low back 
problems in service, but notes that as laypersons, their 
statements also do not constitute competent medical evidence.  
See Espiritu, supra; Savage, supra.  Nor has any treating or 
examining physician suggested that the above statements 
support the presence of chronic low back disability either in 
service or at any point prior to 1987.

Under the circumstances, the Board concludes that the 
veteran's statements regarding the occurrence of low back 
trauma in service and the onset of his low back disability, 
as well as the statements of his mother, former spouse, 
service comrade and acquaintance, are not credible in light 
of contemporary medical records which are negative for any 
complaints, finding or diagnosis of low back disability in 
service, other than on one occasion in August 1981, or for 
many years following his discharge therefrom.

Although the October 2002 VA examiner concluded that the 
veteran's low back disorder was related to service, his 
opinion was not based on a review of the claims file, and was 
instead admittedly based on history supplied by the veteran 
which, as noted above, is not considered credible.  
Specifically, the examiner related the veteran's low back 
disability to the injury claimed by the veteran to have 
occurred in service, but which is not documented by 
contemporary medical records.  See generally Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993) (an opinion based on an 
inaccurate history has essentially no probative value).  The 
Board notes in passing that while the examiner did at some 
later point review the claims file, he did not indicate 
whether his review affected his opinion.  In contrast, the 
October 2002 neurologic examiner, after also initially 
opining that the veteran's low back disorder was related to 
the alleged injury in service, thereafter, and upon review of 
the claims file, concluded that it was unlikely that the 
current disorder was etiologically related to service.  The 
examiner specifically relied on the absence of any reference 
in service medical records to low back problems other than 
the one occasion in August 1981 when the veteran denied any 
history of trauma to his lower back.

As the amended opinion of the October 2002 neurologic VA 
examiner was based on examination of the veteran as well as a 
review of the veteran's claims file and medical history, and 
as the conclusion of the physician, to the effect that the 
veteran's current low back disorder is not related to 
service, is supported by service medical records showing 
treatment on only one occasion for lumbar muscle strain with 
denial by the veteran at that time of any history of low back 
trauma, as well as by postservice medical records first 
documenting the presence of low back complaints many years 
after service (and apparently following an assault in 1987 
and a motor vehicle accident around 1991), the Board 
concludes that the amended opinion of the October 2002 
neurologic examiner is of greater probative value than the 
opinion of the October 2002 orthopedic examiner whose 
conclusion was based on history supplied by the veteran which 
the Board has found to lack significant probative value.  
Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the veteran's low back 
disability is not etiologically related to service and was 
not present within one year of his discharge therefrom.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for a low back disability 
is denied.




	                        
____________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

